    Case: 1:19-cv-03522 Document #: 1 Filed: 05/27/19 Page 1 of 6 PageID #:1




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

PEARL PIERIK,                                    )
                                                 )
                 Plaintiff,                      )
                                                 )
           vs.                                   )      No.   19-CV-3522
                                                 )
                                                 )
THE LINCOLN NATIONAL                             )
LIFE INSURANCE COMPANY,                          )
                                                 )
                       Defendant.                )

                                  COMPLAINT

     Now comes the Plaintiff, PEARL PIERIK, by her attorney,

ROGER S. HUTCHISON, and complaining against the defendant,

states:

     1.    Jurisdiction of the court is based upon the Employee

Retirement Income Security Act of 1974 (ERISA); and in

particular, 29 U.S.C. Sect. 1132(e)(1) and 1132(f).               Those

provisions give the district courts jurisdiction to hear civil

actions brought to recover benefits due under the terms of an

employee welfare benefit plan which, in this case, consists of

a group long-term disability insurance plan administered by

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (“LINCOLN”) for

the benefit of employees, including the Plaintiff, of Palos

Community Hospital.
    Case: 1:19-cv-03522 Document #: 1 Filed: 05/27/19 Page 2 of 6 PageID #:1




     2.    The ERISA statute provides, at 29 U.C.C. Sect. 1133, a

mechanism for administrative or internal appeal of benefits

denials.

     3.    Plaintiff has exhausted all of her pre-suit appeals.

Venue is proper in the Northern District of Illinois 29 U.S.C.

Sect. 1132(e)(2), 28 U.S.C. Sect. 1391.


                             Nature of Action

     4. This is a claim seeking recovery of disability income

benefits pursuant due under an employee benefits plan, which

provided long term disability benefits under policy XX-XXXXXXX

(“the Policy”)(a true and accurate copy of the policy is

attached hereto as Exhibit “A”)         This action is brought

pursuant to Sect. 502(a)(1)(B)of ERISA (29 U.S.C. Sect. 1132

(a)(1)(B).   Plaintiff also seeks attorney’s fees pursuant to 29

U.S.C. Sect. 1132(g) and ERISA Sect. 502(g).

                                The Parties

     5.    PEARL PIERIK (“PIERIK”), age 63 (born in 1955) at all

relevant times, is a resident of Orland Park, Cook County,

Illinois, and all the events, transactions and occurrences

relevant to Plaintiff’s claim of disability took place

predominantly within the Northern District of Illinois.

     6.    At all times relevant hereto, the LTD policy

constituted an “employee welfare benefit plan” as defined by 29

U.S.C. Sect. 1002(1).      Incident to her status as an employee of
                                    2
    Case: 1:19-cv-03522 Document #: 1 Filed: 05/27/19 Page 3 of 6 PageID #:1




Palos Community Hospital, Plaintiff received coverage under the

Policy as the “Insured” as defined by Sect. 1002(7).               This claim

relates to benefits under the foregoing LTD Policy.

     7.    At all times relevant hereto, the LTD policy

constituted an "employee welfare benefit plan" as defined by 29

U.S.C. Sect. 1002(1); and incident to her employment, PIERIK

received coverage under the Policy as a "participant" as defined

by 29 U.S.C. Sect. 1002(7).

                            Statement of Facts

     8.    PIERIK was actively and successfully employed by Palos

Community Hospital as a Nurse, until July 13, 2014, when she had

to cease working due to the diagnoses of Cervical Degenerative

Disc Disease, Lumbar Degenerative Disc Disease with Foot Drop

and Bilateral Shoulder Degenerative Joint Disease and Surgeries.

     9.    PIERIK has not engaged in any substantial

gainful activity since July 13, 2014.

     10.   PIERIK subsequently filed an application for long-

term disability benefits under the LTD Policy, alleging that

her disabling medical conditions rendered her unable to work, and

citing to medical treatment that evidenced her disability.

     11.   PIERIK was found by METLIFE to meet the ‘own

occupation’ definition of disability and was paid long term

disability benefits under the policy from October 29, 2014

until October 29, 2016, in the amount of $3,524.04 per month,


                                       3
    Case: 1:19-cv-03522 Document #: 1 Filed: 05/27/19 Page 4 of 6 PageID #:1




minus reductions for workers compensation benefits and SSDI

benefits.

     12.    As encouraged by LINCOLN, PIERIK filed a claim for

Social Security Disability Insurance and was approved for Social

Security Disability Insurance benefits of $2,380.50 per month with

a disability date of July 13, 2014 and an entitlement date of

January, 2015, and LINCOLN received or will receive the benefit of

the reduction of the SSDI benefits from the Long-Term Disability

benefits paid by LINCOLN.

     13.    On February 28, 2017, LINCOLN sent PIERIK a notice

that it terminated PIERIK’s LTD benefits as of November 29,

2016, based upon the unreasonable position of LINCOLN that

PIERIK was no longer disabled pursuant to the terms of the

Policy.

     14.    After receiving LINCOLN's denial of long term

disability benefits, PIERIK submitted an appeal of the benefits

denial.

     15.    Without cause or reasonable justification, LINCOLN

denied PIERIK's appeal and affirmed its decision to terminate

benefits by a letter dated April 19, 2018.

     16.    After receiving LINCOLN's April 19, 2018 denial of

long term disability benefits, PIERIK submitted a second

appeal of the benefits denial.

     17.    Without cause or reasonable justification, LINCOLN

again denied PIERIK's appeal and affirmed its decision to

                                       4
    Case: 1:19-cv-03522 Document #: 1 Filed: 05/27/19 Page 5 of 6 PageID #:1




terminate benefits by a letter dated January 31, 2019.

     18.   LINCOLN's actions have now foreclosed all avenues of

administrative appeal and this matter is ripe for judicial

review.

     19.   PIERIK is entitled to long-term disability benefits in

the amount of $3,524.04 per month from November 29, 2016 to the

present, minus appropriate deductions, plus interest, continuing

benefits and attorney’s fees.

                            REQUEST FOR RELIEF

     WHEREFORE, Plantiff prays for the following relief:

     A.    That the court enter judgment in Plaintiff's favor

and against the Defendant for Plaintiff’s past-due long term

disability income benefits under the Policy;

     B.    That the court order the defendants to pay Plaintiff

prejudgment interest on all benefits that have accrued prior to

the date of judgment;

     C.    That the court award attorney’s fees pursuant to 29

U.S.C. Sect. 1132(g); and

     D.    That Plaintiff recover all costs of suit.


Respectfully submitted,

/s/ Roger S. Hutchison
Attorney for Plaintiff
Roger S. Hutchison
Hutchison Law
16860 South Oak Park Avenue
Suite 101
Tinley Park, Illinois 60477
708-532-7777
                                       5
Case: 1:19-cv-03522 Document #: 1 Filed: 05/27/19 Page 6 of 6 PageID #:1




                                   6
